PER CURIAM.
The appellant, Robert C. Kaplan, challenges the sufficiency of an application for a search warrant made by a private citizen. We affirm.
Kaplan contends that a private citizen has no authority to apply for a search warrant. There is no Florida statute or rule restricting private citizens from signing applications for search warrants. Indeed, the firsthand quality of the information sworn to by a private citizen may be superior to hearsay statements presently allowed under the law to support search warrant applications.1 The same safeguards and other legal requirements for the issuance and service of search warrants apply regardless of who signs the application.2 We have also examined the contents of the application and find them sufficient to support the issuance of the warrant.
AFFIRMED.
MAGER, C. J., and ALDERMAN and ANSTEAD, JJ., concur.

. State v. Crisp, 307 So.2d 454 (Fla. 4th DCA 1975); State v. Niles, 307 So.2d 455 (Fla. 4th DCA 1975).


. Sections 933.04 and 933.07, Florida Statutes (1975).